—Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated November 23, 1990, which, after a hearing, (1) found the petitioner guilty of seven specifications filed against him, and (2) demoted him from detective to police officer.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
We find unpersuasive the petitioner’s contention that the Hearing Officer improperly admitted certain hearsay evidence. It is well settled that hearsay is admissible in administrative hearings and may form the basis of an adverse determination (see, Matter of Gray v Adduci, 73 NY2d 741; Matter of Anderson v Bane, 199 AD2d 708; Matter of Wright v Commissioner of N. Y. State Dept. of Motor Vehicles, 189 AD2d 767).
Moreover, the Hearing Officer’s findings of guilt as to the seven specifications at issue is supported by substantial evidence (see, CPLR 7803 [4]; see also, Matter of Boyd v Constantine, 81 NY2d 189, 196, quoting 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180). Finally, the penalty imposed by the respondents is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Sullivan, J. P., Copertino, Joy and Krausman, JJ., concur.